DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112(b) rejection it is withdrawn due to the amendment.
With regards to the prior art rejections, Applicant’s arguments with respect to claim(s) 1-4, 6, 9-11, 15, 17 have been considered but are moot/not persuasive because the new ground of rejection. As a starting point, Examiner notes that the interpretation of “coherent fiber bundles” is broader than applicants are interpreting it for example see US 5926592 see Fig. 2A and Col 5:49-52 “For example, as shown in FIG. 2a this may be realised by a coherent fibre bundle” as well as US 20200394791 (Examiner acknowledges that this reference is not prior art under 102 but it is pertinent because of its discussion of terminology) see [0032] “The most commonly used imaging fiber in scientific, medical, and industrial applications is multi-core fiber (MCF), which is often referred to as the "coherent fiber bundle.", similar discussion can be found in US 20190382301 (Examiner acknowledges that this reference is not prior art under 102 but it is pertinent because of its discussion of terminology) see [0002] including “A coherent imaging fibre (which may be referred to as a fibre bundle) may comprise many thousands of light guiding cores”; Rei (cited in conclusion) see introduction “A fiber bundle contains thousands of high index cores in a common lower index cladding.”. Examiner also notes applicants do not discuss fused fibers in their specification nor do they discuss cladding etc.
With regards to what appears to be an argument against the disclosure of a coherent imaging bundle examiner finds the argument not persuasive, as the Tea reference recites [0078] including “Small diameter coherent optical fiber bundles can be drawn consisting of multiple fibers.” Among the other 
Applicants are persuasive in their discussion of the unidirectional aspects of Tea, Tea does not recite the fiber elements being configured for bidirectional transmission of light. However that argument and the other remaining arguments are directed to aspects for which Tea is not currently relied upon and thus are moot.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by Shahmoon (Asaf Shahmoon et al., US 20160022119) hereinafter Sha or, in the alternative, under 35 U.S.C. 103 as obvious over Sha in view of Tearney (Guillermo Tearney, US 20080262359) hereinafter Tea.
Regarding claim 1, an interpretation of Sha discloses multiple target optical imaging apparatus for providing optical imaging of a plurality of physically-separated imaging sites (see citations below) comprising: 
a light source (85 Fig. 1C-1D [0034]-[0035], [0039]-[0041] see also [0030]); 
an optical detector (91 Fig. 1C-1D, [0034]-[0035], [0039]-[0041] see also [0030]); and 


In the alternative, an interpretation of Sha may not explicitly disclose coherent fiber bundles; each bundle positioned at a different imaging site. 
However, in the same field of endeavor (medical devices), Tea teaches coherent fiber bundles ([0051], [0067], [0078] including “coherent optical fiber bundles”, [0086] see also  [0079] and [0087]-[0089]); each bundle positioned at a different imaging site ([0086]-[0087] see also [0077]-[0079], [0085], [0088]-[0089] and Figs. 11A-12) . 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include coherent fiber bundles from different locations in order to capture images from the distal end of the fiber elements as using a plurality of fused fibers together improves resolution ([0067]) allowing for the capture of different parts of a vessel ([0087]).



 Regarding claim 3, an interpretation of Sha further discloses wherein the detector detects all of the optical signals simultaneously ([0034]-[0035], [0039]-[0041], [0103], Figs. 1C-1D, 8A-8C; The reference recites emitting light through all the fibers and gathering the reflection through all the fibers ).
In the alternative an interpretation of sha may not explicitly disclose wherein the detector detects all of the optical signals simultaneously.
However, in the same field of endeavor (medical devices), Tea teaches wherein the detector detects all of the optical signals simultaneously ([0095] including “the collection port onto the CCD camera so that laser speckle images transmitted by the multiple waveguide arrangements may be simultaneously detected 1715.” See also [0094] and [0118]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include the simultaneous capture of images Tea as it is merely combining prior art elements according to known methods to yield predictable results; ie simultaneously capture of images from optical fibers is known as recited by Tea combining that known method with the multiple elements recited in Sha, Figs. 8A-8C would yield the predictable result that the images of 8A-8C can be captures simultaneously.

Regarding claim 4, an interpretation of Sha further discloses wherein the imaging sites comprise different imaging locations on a biological subject ([0029]-[0030], [0034]-[0035], [0039]-[0041], [0103], Figs. 1C-1D, 8A-8C; As the device captures distinct images of different targets and is for endoscopy it would be capturing different imaging locations on a biological subject. To the extent this is an intended 
In the alternative, an interpretation of Sha may not explicitly disclose wherein the imaging sites comprise different imaging locations on a biological subject. 
However, in the same field of endeavor (medical devices), Sha teaches wherein the imaging sites comprise different imaging locations on a biological subject ([0086]-[0087] see also [0077]-[0079], [0085], [0088]-[0089] and Figs. 11A-12).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include coherent fiber bundles from different locations in order to capture images from the distal end of the fiber elements of different parts of a vessel simultaneously ([0086]-[0087]).

 Regarding claim 6, an interpretation of Sha further discloses wherein the plurality of imaging sites correspond to a plurality of different biological systems of the subject ([0029]-[0030], [0034]-[0035], [0039]-[0041], [0103], Figs. 1C-1D, 8A-8C).

 Regarding claim 11, an interpretation of Sha further discloses wherein at least one of the fiber bundles comprises a magnification element that provides magnification of the optical signal received from the respective imaging site for that bundle ([0029]-[0030], [0034]-[0035], [0039]-[0041], [0103], Figs. 1C-1D, 8A-8C).

 Regarding claim 17, an interpretation of Sha further discloses a plurality of lenses each associated with a different one of the fiber bundles ([0025], [0039]-[0040], [0079], [0103]).

However, in the same field of endeavor (medical devices), Tea teaches a plurality of lenses each associated with a different one of the fiber bundles ([0090] and Fig. 13 see also [0077]-[0079], [0085]-[0089] and Figs. 11A-12).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include coherent fiber bundles from different locations in order to capture images from the distal end of the fiber elements of different parts of a vessel simultaneously ([0086]-[0087]).

Claim Rejections - 35 USC § 103
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of Gill (Thomas Gill et al., US 20210007585) hereinafter Gill. 
 Regarding claim 9, an interpretation of Sha discloses the above. An interpretation of Sha may not explicitly disclose a battery for powering the light source and detector.
However, in the same field of endeavor (medical devices), Gill teaches a battery for powering the light source and detector ([0158], Claim 48 and Fig. 22 see also [0069] and [0109]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include batteries for powering the light source and detector in order to reduce space requirements ([0015]). Additionally, it would be obvious to try using batteries to power this device which requires power as there are generally two common approaches for providing power a wall plug or a battery, as such using a battery would be obvious to try and would yield a predictable result ie powering the elements.  


However, in the same field of endeavor (medical devices), Gill teaches wireless transceiver for communicating data collected by the detector to a remote location ([0109], [0158], [0162], Claim 48 and Fig. 22)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sha to include a wireless transciever for transferring data in order to reduce space requirements ([0015]). Additionally, it would be obvious to try using wireless communication to transfer data as there are generally two general approaches to transfer data wired or wireless. As such using wireless communication would be obvious to try and would yield a predictable result ie transferring of data.  

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sha in view of Ishihara (Yasushige Ishihara et al., US 20050267340) hereinafter Ish.
 Regarding claim 15, an interpretation of Tea discloses the above including using optical elements such as a beam splitter for separating light elements ([0025]-[0026], [0039]-[0040]). An interpretation of Sha may not explicitly disclose dichroic mirror that separates light at a wavelength of the light source from light at a wavelength of the optical signal of at least one of the fiber bundles.
However, in the same field of endeavor (medical devices), Ish teaches an imaging system (Abstract) wherein a dichroic mirror that separates light at a wavelength of a light source from light at a wavelength of the returning/reflected light of a fiber bundle ([0178] and Fig. 33, dichroic mirror 92 placed at the proximal end of the optic fiber bundle 64 where the laser light (light from light source) is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system of Sha and include a dichroic mirror as taught by Ish because Ish teaches incorporating a dichroic mirror will allow for all fiber cores of an optical fiber bundle to be selected for both light projection and reception (Ish [0178], the arrangement with the dichroic mirror allows all fiber cores constituting the optical fiber bundle can be selected for both light projection and light reception).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited in the previous rejections which is no longer relied upon; US 20140378845 [0208] and Fig. 20; US 5926592 see Fig. 2A and Col 5:49-52; Kristen Lantz Reichenbach and Chris Xu, "Numerical analysis of light propagation in image fibers or coherent fiber bundles," Opt. Express 15, 2151-2165 (2007), https://www.osapublishing.org/oe/fulltext.cfm?uri=oe-15-5-2151&id=130571, viewed on 9/11/2021 see introduction (“Rei”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792